--------------------------------------------------------------------------------

Exhibit 10.41
 
Execution Copy




LIMITED GUARANTY




This LIMITED GUARANTY (the “Guaranty”) is made and entered into as of the 19th
day of December, 2007 by Doug P. Adams (“Guarantor”), for the benefit of
OccuLogix, Inc., a Delaware corporation (“Seller”).


RECITALS


 
1.
Guarantor is the sole stockholder of Solx Acquisition, Inc., a Delaware
corporation (“Buyer”).



 
2.
Pursuant to a Stock Purchase Agreement (the “Agreement”), dated as of the date
hereof, by and between Buyer and Seller, Buyer has agreed to purchase all of the
issued and outstanding capital stock of Solx, Inc., a wholly owned Delaware
corporation subsidiary of Seller.



 
3.
Notwithstanding the assumption by Buyer, pursuant to the Agreement, of
liabilities relating to the business of Solx, Inc. as of December 1, 2007, the
Agreement provides that Seller will cover the payroll of the employees of Solx,
Inc. during the period from December 1, 2007 to December 31, 2007, inclusive,
and that Buyer will reimburse Seller the December Payroll (as such term is
defined in the Agreement) on or before January 15, 2008 (the “December Payroll
Reimbursement Date”).  In addition, pursuant to the Agreement, Buyer is
obligated to pay the Pre-paid Expenses (as such term is defined in the
Agreement) on or prior to February 15, 2008 (the “Pre-paid Expenses
Reimbursement Date”).  Such obligations of Buyer, as they may be amended,
modified or extended from time to time, are hereinafter referred to,
collectively, as the “Obligations”.



NOW, THEREFORE, FOR AND IN CONSIDERATION of the benefits derived by Guarantor
under the Agreement by virtue of his status as the sole stockholder of Buyer,
Guarantor absolutely, unconditionally and irrevocably guarantees to Seller and
its successors and assigns, the prompt payment by Buyer of the Obligations on
the December Payroll Reimbursement Date and the Pre-paid Expenses Reimbursement
Date, as applicable.


1.           Consideration.  This Guaranty is made for good and valuable
consideration and in order to induce Seller to enter into the
Agreement.  Guarantor acknowledges the receipt and adequacy of the consideration
received by Guarantor for this Guaranty.


2.           Unconditional Nature of Guaranty.


(a)           This is a guaranty of payment and performance of the Obligations,
and not only of collection.  The liability of Guarantor under this Guaranty
shall be primary, direct and immediate and not conditional or contingent upon
the pursuit of any remedies against Buyer or any other person or entity, nor
against any security or liens that may be available to Seller.  Seller may
proceed to enforce or collect the Obligations directly against Guarantor without
first proceeding against Buyer, and Guarantor hereby waives any right to require
that an action be brought against Buyer or any other person or entity or to
require that resort be had to any security or liens.

 
 

--------------------------------------------------------------------------------

 
 
(b)           The liability of Guarantor hereunder shall not be waived, limited,
diminished, discharged or otherwise reduced by: (i) any release, compromise or
indulgence granted by Seller with respect to the Obligations or any of them;
(ii) the release, discharge, addition or substitution of any other guarantor of
the Obligations or any of them; (iii) any modification, discharge or extension
of the Obligations, or any of them, or any amendment, modification, stay or cure
of Seller’s rights that may occur in any bankruptcy or reorganization case or
proceeding concerning Buyer or any other guarantor; (iv) the granting of
forbearance or extension of time to Buyer or any other guarantor; (v) any course
of dealing, delay, abstention, failure, neglect or omission by Seller concerning
the Obligations or any of them; (vi) any agreement or arrangement among Seller
and Buyer or any other guarantor; (vii) the bankruptcy, insolvency, termination
or dissolution of Buyer or any other guarantor; or (viii) any of the Obligations
being illegal, invalid or unenforceable or, for any reason, limited, modified,
voided, released or discharged or subject to any set-off, counterclaim or
defense by Buyer.  If any full or partial payment of the Obligations or any of
them is voided, rescinded, limited or otherwise required to be returned,
reversed or disgorged by Seller as a result of any bankruptcy or reorganization
or otherwise, Guarantor’s liability hereunder shall be revived and reinstated
with respect to such payment.


 
3.
Payment of Expenses of Collection



Guarantor agrees to pay Seller, on demand, all expenses, including reasonable
attorneys’ fees, paid or incurred by Seller in enforcing this Guaranty against
Guarantor.


 
4.
Waiver of Defenses by Guarantor



Guarantor agrees that his obligations hereunder shall not be affected or
impaired by all or any of the following and hereby waives all and any defense
based thereon: (i) all notices and rights to notice to which he might be
entitled as a guarantor, including notice of acceptance hereof, notice of
default and notice of any action taken by Seller in reliance hereon; (ii)
presentment, demand and protest of any instrument; (iii) all suretyship and
equitable defenses; (iv) all rights of counterclaims, defenses and set-offs
against Seller; (v) all claims against Buyer whether in the nature of
subrogation or otherwise as a creditor resulting from this Guaranty or any
payments hereunder; (vi) any statute of limitations in any action hereunder or
for the collection of amounts owing in connection with the Obligations, or any
of them, or the performance thereof; (vii) the incapacity or lack of authority
of Buyer, Guarantor or any other person or entity or the failure of Seller to
file or enforce a claim against the estate (either in bankruptcy or any other
proceeding) of Buyer or Guarantor or any other person or entity; (viii) any
election of remedies by Seller which destroys or otherwise impairs any
subrogation rights of Guarantor or the right of Guarantor to proceed against
Buyer for reimbursement, or both; (ix) the illegality, invalidity or
unenforceability of the Obligations or any of them; or (x) any other cause or
facts similar or dissimilar to the foregoing, it being the intention that the
obligation of Guarantor to guaranty payment of the Obligations is absolute,
unconditional and irrevocable.

 
2

--------------------------------------------------------------------------------

 



 
5.
Representations and Warranties.



Guarantor represents, warrants and covenants to Seller that, as of the date
hereof and at all times hereafter until the Obligations have been satisfied in
full:


(a)           This Guaranty has been duly executed and delivered by Guarantor
and constitutes the legal, valid and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its respective terms, subject
to laws of general application affecting creditors’ rights.


(b)           Guarantor is not contemplating the filing of a petition or
proceeding under any state or federal bankruptcy or insolvency or reorganization
laws or the liquidating of all or a major portion of Guarantor’s property.


(c)           The entering into of the Agreement by Buyer and Seller constitutes
a material economic benefit to Guarantor.


6.             Termination.  This Guaranty will terminate and be of no further
force and effect without any action of Seller upon payment in full of the
Obligations.


7.             General Provisions


(a)            Entire Agreement; Amendment.  This Guaranty sets forth the entire
agreement of Guarantor with respect to the subject matter hereof and supersedes
all other agreements and understandings, whether oral or written, with respect
to such subject matter.  The provisions of this Guaranty may be amended,
modified, or waived only by a writing signed by Guarantor and Seller.  No waiver
of Seller’s right on any one occasion shall constitute a continuing waiver or a
waiver of any rights for any subsequent occasion.


(b)            Severability.  If any provision of this Guaranty shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
such determination shall not affect the remaining provisions of this Guaranty,
all of which shall remain in full force and effect.


(c)            Governing Law.  This Guaranty shall be governed by, and be
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to any conflict of law principles that would require the
application of the laws of another jurisdiction.


(d)            Assignment; Binding Effect.  This Guaranty may not be assigned by
either Seller or Guarantor.  The provisions of this Guaranty shall be binding
upon Guarantor and its successors and assigns and shall inure to the benefit of
Seller and his successors and assigns.


(f)            Captions. Captions are used for convenience of reference only and
are not to be construed as part of the terms of this Guaranty.


 
3

--------------------------------------------------------------------------------

 
 
Executed under seal as of the day and year first above written.




Witness:





           
“Doug P. Adams”
 
 
  Doug P. Adams  



 
4

--------------------------------------------------------------------------------